

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

RESTRICTED STOCK UNIT GRANT AGREEMENT
 
THIS AGREEMENT is made and entered into as of May 5, 2009, by and between CSX
CORPORATION (“CSX”), a Virginia corporation, and __________ (the “Recipient”).
 
WHEREAS, CSX intends to create a compensation incentive for Recipient to remain
as an employee of CSX.
 
NOW, THEREFORE, in consideration of their mutual promises and undertakings, CSX
and Recipient mutually agree as follows:
 
1.           In consideration of Recipient’s continued and uninterrupted
employment with CSX, or an Affiliate thereof, for the period from May 5, 2009
through May 4, 2012 (the “Employment Period”), the Recipient is hereby granted
__________ restricted stock units (“RSU’s”) wherein each unit represents one
share of CSX Corporation common stock, $1 par value (“CSX Stock”).  Except as
provided below in Section 2, the RSU’s vest upon completion of the Employment
Period and are awarded as soon as practicable thereafter in the form of CSX
Stock.  The grant hereunder is made under CSX’s Omnibus Incentive Plan (the
“Plan”), the provisions of which are thereby incorporated by reference.  During
the Employment Period, CSX will pay to Recipient, based upon the number of RSU’s
granted, an amount equal to dividends (“Dividend Equivalents”) declared and
payable on the CSX common stock net of applicable withholding taxes.
 
2.    In the event of a termination of Recipient’s employment before the end of
the Employment Period, by reason of Recipient’s death or Disability, full and
immediate vesting shall apply, and CSX Stock shall be awarded immediately. In
the event of a termination of Recipient’s employment before the end of the
Employment Period by reason of Retirement, pro rata vesting shall apply, and CSX
Stock shall be awarded in December of the year in which such retirement occurs.


For purposes of this Agreement, Retirement shall mean the attainment of age 55
and 10 years of service with the Company or an Affiliate, or attainment of age
65.  “Disability” shall mean the Recipient’s becoming disabled within the
meaning of the long-term disability plan of the Company covering the Recipient.
 
Any RSU’s granted to the Recipient that do not vest during the Employment Period
shall be forfeited.
 


3.           Recipient shall be solely responsible for any and all federal,
state, and local taxes which may be imposed as a result of the vesting of the
RSU grant, the receipt of CSX Stock, and receipt of dividends.
 


4.           In the event of any change (such as recapitalization, merger,
consolidation, stock dividend, or otherwise) in the character or amount of CSX
Corporation common stock, $1 par value prior to delivery of CSX Stock, (a) the
number of shares of CSX Stock to which Recipient shall be entitled at delivery
shall be the same as if the recipient had actually owned CSX Stock instead of
RSU’s at the time of such change, and (b) the amount of Dividend Equivalents
payable on the RSU’s shall also be based upon such change.
 


5.           Nothing in this Agreement shall be interpreted or construed to
create a contract of employment between the Company and the Recipient.  This
Agreement is intended solely to provide Recipient an incentive to continue
existing employment.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date indicated below.
 
 

 RECIPIENT:      CSX CORPORATION            
/s/
   
By: 
 
Name
   
Title 
 
 
   
 
 
Dated:
         Employee No.:        

 
 
 
 

--------------------------------------------------------------------------------

 
